Citation Nr: 1244297	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for residuals of a foot disease and/or injury.

4.  Entitlement to service connection for residuals of a groin injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In July 2009 Board, the Board remanded the Veteran's claims to accord the Veteran a videoconference hearing.  In November 2009, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In June 2010, the Board remanded the Veteran's appeal for further evidentiary development.  Review of the record reflects substantial compliance with the Board's Remand directives, to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been diagnosed to have a low back disability.

2.  At no time during the current appeal period has the Veteran been diagnosed to have a neck disability.
3.  At no time during the current appeal period has the Veteran been diagnosed to have a foot disability.  

4.  At no time during the current appeal period has the Veteran been diagnosed to have a groin disability.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a low back injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Chronic residuals of a neck injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Chronic residuals of a foot disease and/or injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Chronic residuals of a groin injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in March 2007 complied with VA's duty to notify the Veteran with regard to the service connection claims adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and private treatment records in furtherance of his claims.  There is no indication that any additional action is needed to comply with VA's duty to obtain medical records.  

Pursuant to the June 2010 Board Remand, the agency of original jurisdiction (AOJ) sought to schedule the Veteran for a VA examination as to the pending claims.  In multiple attempts to notify the Veteran of the scheduling of VA examinations, the AOJ mailed letters to him at his current address(es) of record.  [Letters dated in July 2010, September 2010, and October 2010 were returned as undeliverable.]  The AMC also attempted to contact the Veteran by telephone, but was unsuccessful.  

To this end, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the mailing of correspondence by VA to a claimant's last known address means that the correspondence was correctly addressed, stamped with the proper postage, and delivered directly into the custody of the United States Postal Service.  Davis v. Brown, 7 Vet. App. 298 (1994).  Here, there is nothing to suggest that the AMC's July 2010, September 2010, and October 2010 letters were not sent in the regular and ordinary manner that correspondence is delivered into the custody of the United States Postal Service mailed to the addressee.  Moreover, as indicated above, after the first letter was returned as undeliverable, the AMC attempted to contact the Veteran at all addresses and telephone numbers of record, but was repeatedly unsuccessful.  See 38 U.S.C.A. § 7104(e).  In addition, a copy of the statement of the case (SOC) was provided to the Veteran's representative.

Thus, any additional efforts to contact the Veteran would be futile.  Neither the Veteran nor his representative has contacted the VA with the Veteran's current address.  It is well-established that it is the claimant's responsibility to keep VA apprised of his whereabouts.  If he or she does not do so, there is no burden on the part of VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262 (1993).  See also Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995) (VA may rely on the "last known address" shown of record, and the burden is on an appellant to keep VA apprised of his or her whereabouts).  

Here, all resources have been used for notifying the Veteran of the status of his case and what further development is required by VA and the Veteran himself.  The numerous mailings have been returned as undeliverable, and there are no additional possible and plausible addresses on file for the Veteran that have not been used to try to contact him.  All attempts to contact the Veteran by telephone have been unsuccessful.  The Veteran has repeatedly demonstrated that he knows how to communicate with VA as evidenced by his actions in presenting his claims and meeting with his representative for the videoconference hearing.

Critically, he has lacked due diligence by failing to notify VA of his changed address.  The Court held that "the duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2012).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2012).  Thus, as will be discussed below, the service connection claims on appeal will be decided based upon the evidence of record at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Here, the Veteran asserts that service connection is warranted for residuals of injuries to the low back, neck and groin, as well as residuals of a foot disease and/or injury.  He contends that these disabilities were incurred in his military service.  See, e.g., the November 2009 Board hearing transcript.  Specifically, the Veteran testified that he injured his back as a result of painting a tarmac with two 50-gallon drums of paint.  Id. at pg. 4.  As to his neck, he indicated that during service he fell down stairs and landed on his head thereby injuring his cervical spine.  Id. at pg. 9.  With respect to his feet, he testified that he developed hammertoe as a result of being issued small boots during boot camp.  Id. at pgs. 7-8.  He also asserted that he developed skin problems on his feet including extreme Athlete's foot.  Id. at pgs. 8-9.  With regard to his groin, he claimed to have been injured during boot camp when he slipped on water and slid into a pole.  Id. at pgs. 5-6.

With respect to his back, a review of STRs indicate that the Veteran complained of an onset of low back pain while lifting paint cans and painting for two days in a row in March 1997.  The examiner reported tenderness to palpation on the right side with palpable muscle spasms radiating into the flank musculature.  Full range of motion with increased discomfort on flexion greater than 55 degrees was noted, as well as, flexion limited to 60 degrees.  The assessments were muscular low back pain and acute mechanical low back pain.  An April 1997 record noted that the Veteran had not been attending physical therapy as recommended for back pain and the assessment was mechanical low back pain and lumbar spasm.  Records dated in May 1997 reflect complaints of lower to mid back pain of a precordial onset with a lifting injury in March.  Full range of motion with a normal heel-to-toe walk was reported, and vague paraspinous muscle tenderness with spasm was noted.  The assessment was mechanical back pain.  A May 1997 consultation report noted that X-ray examination of the back was normal and that the Veteran had an upright posture with mildly decreased lumbar lordosis, a slumped sitting posture, and no pelvic obliquity.  Lumbar spine flexion with fingertips was reported to be to the mid third of the tibia with decreased reverse of the lumbar curve and mild soreness at the extremes of range on both single and repeated motions.  Extension was approximately 20 degrees with only mild discomfort noted at the extremes of range of motion.  The May 1997 service separation examination showed that the spine and musculoskeletal system were normal and initial treatment for the low back was in March 1997 followed by intermittent back pain.  On the accompanying medical history, the Veteran indicated that he had recurrent back pain.  It was also noted that he was on light duty and undergoing physical therapy for a pulled back muscle with spasm in the lower back with limited motion and ongoing pain interfering with activities.  A previous injury to the Veteran's back was noted.

As to the Veteran's neck, the May 1997 service separation examination showed that his spine and musculoskeletal system were normal.  It was noted that the upper extremities were abnormal with crepitus in the shoulders on rotation, and a left neck scar was identified.  The examiner reported that "popping shoulders" existed prior to service entrance.  On the accompanying medical history, the examiner noted a head injury sustained in association with falling and hitting his head on the grass in May 1997; a neck injury was noted.  A June 1997 STR reflected complaints of neck pain in association with a fall the day before.  The assessment was left-sided spasmodic torticollitis.

With regard to the Veteran's feet, a December 1996 STR showed a diagnosis of plantar fasciitis and a January 1997 STR indicated complaints of blisters on the feet; a corn on the right foot was also identified.  The May 1997 separation examination noted that the Veteran's feet were normal and that he had been treated for plantar fasciitis with complaints of intermittent pain in the arches in December 1996.  On the accompanying medical history, the Veteran indicated that he had experienced foot trouble.  It was also noted that during boot camp the Veteran's boots injured his feet and he was still having foot problems.

With respect to the claimed groin injury, STRs dated in December 1996 reflect complaints of genital pain as a result of the Veteran slipping and sliding into a pole while mopping.  It was noted that the Veteran was found lying supine in distress, unable to get up and walk, and was transported via gurney to the emergency room.  The pain was noted to be located in the right thigh and in all areas of the genitals with a throbbing sensation in the scrotum.  The records reflect complaints of pain on the testes and some pain with urinating, and the genitalia and testes were noted to be descended with no scrotal swelling.  The assessments were blunt injury to the perineum, and contusion/strain of the testes and perineum.  STRs dated in April 1997 recorded the Veteran's complaints of stomach cramps, as well as, vague and diffuse lower quadrant tenderness and the assessment was viral syndrome.  A May 1997 record reflected complaints of stomach pain, cramps, and diarrhea, and the assessment was gastroenteritis/viral syndrome.  The May 1997 service separation examination indicated a normal abdomen and viscera as well as a normal genitourinary system.  The testes were noted to be descended, no masses or tenderness to palpation were reported, and a scar on the left abdomen was noted.  The Veteran reported that he had or had previously had stomach, liver, or intestinal trouble and that he had been hospitalized in January 1997 for a blunt injury to the groin and, as a result, was placed on light duty.

Post-service treatment records dated in September 1998 indicate that the Veteran complained that he experienced back pain since his military service.  A March 2001 treatment record reflected complaints of discomfort in the neck since having been punched in the jaw.  An injury to the acromioclavicular joint of the right shoulder as a result of a fall was also indicated.  Good mobility of the cervical area with pain at extremes of motion was noted.  Aside from these notations, there are no post-service examinations, evaluations, or treatment records associated with the claims file, which document back, neck, foot, or groin symptoms.  Moreover, post-service treatment records do not show that the Veteran has been diagnosed with specific disabilities of the back, neck, feet, or groin.
Based upon the evidence of record, the Board sought to afford the Veteran VA examination(s) as to his pending claims.  Crucially, as indicated above, the Veteran failed to keep VA advised of his current address, and, thus, VA was unable to schedule him for the appropriate examination(s) with respect to his pending claims.  Accordingly, the Board must proceed based only upon the evidence of record.  See 38 C.F.R. § 3.655 (2012).

With respect to the Veteran's low back, neck, feet, and groin claims, considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of in-service injuries.

The medical evidence of record indicates that, although the Veteran has complained of pain, he has not been diagnosed with chronic back, neck, foot, or groin disabilities.  In this regard, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  As noted above, due to failures on the part of the Veteran, VA was unable to afford him a VA examination as to his claims during which clear diagnoses may have been provided.

Although the September 1998 private treatment record documents the Veteran's report that he has experienced back pain since service, there is no indication that this statement is based upon anything more than a personal history.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that transcriptions of lay history unenhanced by any medical comment by an examiner are not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Critically, the Veteran has not submitted any evidence, aside from his own statements, etiologically linking his claimed current disabilities with his military service.  Further, due to failures on the part of the Veteran, he was unable to be afforded a VA examination which may have established the necessary relationship between the claimed residuals and his military service.

The only evidence of current chronic disabilities of the back, neck, feet, or groin is the Veteran's own testimony that he has experienced pain since his documented in-service injuries.  See, e.g., the November 2009 Board hearing transcript.  In this regard, the Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  38 U.S.C.A. § 1110.  As such, an essential element of a service connection claim is the establishment of a disability.  The Board does not dispute the Veteran's contentions that he experiences pain or discomfort of the back, neck, feet, or groin.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board finds that the post-service medical evidence fails to show any diagnoses of chronic disabilities of the back, neck, feet, or groin at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim) & McClain, supra.

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his personal testimony concerning back, neck, feet, and groin symptomatology.  As to his assertions that he has chronic residuals of his in-service injuries, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a diagnosis to be rendered.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has chronic residuals of in-service back, neck, feet, and groin injuries are outweighed by the lack of supportive objective medical evidence of record.  See Jandreau, supra & Buchanan, supra.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of chronic disabilities of the back, neck, feet, or groin at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  Accordingly, the preponderance of the evidence is against these service connection claims.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims for service connection for residuals of back, neck, and groin injuries and residuals of disease and/or injury of the feet are denied. 38 U.S.C.A § 5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for residuals of a low back injury is denied.

Entitlement to service connection for residuals of a neck injury is denied.

Entitlement to service connection for residuals of a foot disease and/or injury is denied.

Entitlement to service connection for residuals of a groin injury is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


